DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to the Request for Continued Examination (RCE) dated 11/1/2021.
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase system reliability and security by identifying flash memory cells that contain first data that has been requested to be erased.  In response to the request, the inventions of the instant application increase a cell voltage for one or more of the flash memory cells used to store portions of the first data, which obfuscates the first data.
The most similar prior art to the inventions of the instant application is a combination of USPGPUB 2019/0066799 ("Luo") in view of USPGPUB 2005/0068808 ("Quader") in view of USPGPUB 2011/0055458 ("Kuehne") and further in view of U.S. Patent 81,20,959 ("Lee").  The combination of Luo, Quader, Kuehne, and Lee teaches a flash memory system that uses both NAND flash memory and NOR flash memory to store data.
The combination of Luo, Quader, Kuehne, and Lee neither teaches nor suggests the claimed combination of features of the inventions of the instant application.  Specifically, the claimed feature of "…in response to receiving the physical erase .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHAPPELL whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:30AM - 6:00 PM, Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 


/Daniel C. Chappell/             Primary Examiner, Art Unit 2135